

116 S3168 IS: Preparing and Resourcing Our Student Parents and Early Childhood Teachers Act
U.S. Senate
2020-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3168IN THE SENATE OF THE UNITED STATESJanuary 8, 2020Mr. Booker (for himself, Mrs. Gillibrand, Ms. Harris, Mr. Heinrich, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish competitive Federal grants that will empower community colleges and minority-serving
			 institutions to become incubators for infant and toddler child care
			 talent, training, and access on their campuses and in their communities,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Preparing and Resourcing Our Student Parents and Early Childhood Teachers Act or the PROSPECT Act.
 2.Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. Findings.TITLE I—Establishment of infant and toddler child care leadership grantsSec. 101. Purpose.Sec. 102. Definitions.Sec. 103. Authorization of appropriations.Subtitle A—General provisionsSec. 111. Program authorized.Sec. 112. Application; selection criteria.Sec. 113. Amount, duration, and administration of grants.Subtitle B—Planning and implementation grantsSec. 121. Grants authorized.Sec. 122. Planning grants.Sec. 123. Access grants providing infant and toddler child care for community college or minority-serving institution student parents.Sec. 124. Impact grants.Sec. 125. Pipeline grants.Sec. 126. Evaluation criteria for grants.Sec. 127. Report to Congress.Sec. 128. Nondiscrimination in programs and activities.TITLE II—Child Care and Development Block Grant ProgramSec. 201. Eligibility.Sec. 202. Conforming amendments.Sec. 203. Increased Federal matching payments for child care.TITLE III—Outreach regarding the dependent care allowance for Federal student aid Sec. 301. Sharing dependent care allowance information for Federal student aid. 3.FindingsCongress finds the following:
 (1)A child’s brain grows at a faster rate between birth and age 3 than at any later point in the child's lifetime.
 (2)Decades of research shows that children under age 3 that receive quality child care are more likely to have the behavioral, cognitive, and language skills development necessary for success in school, college, and life.
 (3)According to a 2018 survey, 83 percent of parents with a child under age 5 responded that finding quality, affordable child care was a serious problem in their area.
 (4)In 2017, on average, center-based child care for an infant cost 61 percent more than for a preschooler, over $11,000 annually per child, and in 28 States, more than the cost of public college tuition.
 (5)In the 2015–2016 academic year, approximately 4,300,000 postsecondary education students were raising children while in college, and over half of those students had children preschool-aged or younger.
 (6)According to a 2016 survey, 95 percent of child care centers at 2-year and 4-year colleges across the United States had a waiting list, with the average list containing 82 children.
 (7)Student parents were 20 percent more likely to leave college without a degree than students without children.
 (8)The Child Care Access Means Parents in School Federal Grant program under subpart 7 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070e et seq.) helps over 3,300 students at institutions of higher education afford child care each year, but this program impacts just 0.5 percent of the entire student parent population, and many institutions of higher education do not open their subsidized child care programs to children under age 3.
 (9)The share of community colleges and 4-year institutions of higher education with on-campus child care has been in decline. Community colleges saw a 10 percent decrease in the number of campuses with child care between 2002 and 2017.
 (10)Student parents are more likely to be enrolled at community colleges and minority-serving institutions than other institutions of higher education. Over a quarter of all community college students are parents, and in the 2015–2016 academic year, 40 percent of Black women attending college were parents, 3 times the rate for White male college students.
 (11)Community colleges and minority-serving institutions lead the higher education sector in educating infant and toddler child care providers, especially child care providers of color, so they are the optimal actors for driving quality infant and toddler child care access in their regions.
			IEstablishment of infant and toddler child care leadership grants
 101.PurposeThe purposes of this title are to expand access to infant and toddler child care for children of students at public community colleges and at minority-serving institutions and to grow, diversify, and strengthen the workforce pipeline of highly effective infant and toddler child care providers, especially in communities of color and infant and toddler child care deserts.
 102.DefinitionsIn this title: (1)Community collegeThe term community college means a public institution of higher education, as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)), that provides an educational program of not less than 2 years that culminates in an associate degree and is acceptable for full credit toward a baccalaureate degree.
 (2)Community college or minority-serving institution student parentThe term community college or minority-serving institution student parent means an individual who—
 (A)is a parent or legal guardian of a child who qualifies for infant and toddler child care; and
 (B)is a full-time or part-time student at a community college or minority-serving institution participating in an eligible entity.
 (3)Culturally responsive teachingThe term culturally responsive teaching means teaching—
 (A)using the cultural characteristics, experiences, and perspectives of ethnically diverse students as conduits for teaching them more effectively; and
 (B)based on understanding the influences of race, culture, and ethnicity in teaching and learning and using the cultural experiences and contributions of different ethnic groups as instrumental tools for teaching academic and social knowledge and skills.
 (4)Drop-inThe term drop-in, when used with respect to child care— (A)means child care that—
 (i)does not require prescheduling a definite number of scheduled days or hours per week; or (ii)is short term, such as less than 5 hours per day; and
 (B)includes child care described in subparagraph (A) that requires parents to provide 24-hour notice before using the child care or provides child care subject to availability.
 (5)Dual language learnerThe term dual language learner means a child who— (A)is acquiring 2 or more languages at the same time; or
 (B)is learning a second language while continuing to develop the child’s first language, including a child who may also be identified by a State or locality as bilingual or limited English proficient or as an English language learner, an English learner, or a child who speaks a language other than English.
 (6)Early childhood educator preparation programThe term early childhood educator preparation program means a postsecondary course of study that— (A)is designed to prepare individuals to teach in early childhood settings serving children between birth and age 5; and
 (B)leads to a degree (including an associate's, bachelor's, or graduate degree) or a State or nationally recognized credential enabling individuals to teach in early childhood settings, including a child development associate credential or a State teaching license.
 (7)Eligible entityThe term eligible entity means— (A)a community college;
 (B)a minority-serving institution; or (C)a consortium of 2 or more community colleges or minority-serving institutions.
 (8)Flex infant and toddler child careThe term flex infant and toddler child care means infant and toddler child care for which a child is registered to attend weekly, but for a total of less than five days per week.
 (9)High schoolThe term high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (10)Infant and toddler child careThe term infant and toddler child care means child care for children who are under the age of 3 as of the first day of the academic year of the applicable community college or minority-serving institution.
 (11)Infant and toddler child care desertThe term infant and toddler child care desert means a community that the State or tribal entity involved determines has a low supply of quality, affordable infant and toddler child care.
 (12)Infant or toddler with a disabilityThe term infant or toddler with a disability has the meaning given the term in section 632 of the Individuals with Disabilities Education Act (20 U.S.C. 1432).
 (13)Low-incomeThe term low-income means an individual from a family with an income at or below 150 percent of the poverty line (as defined by the Office of Management and Budget and revised annually in accordance with section 673(2) of the Community Services Block Grant Act) applicable to a family of the size involved.
 (14)Minority-serving institutionThe term minority-serving institution means an institution described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).
 (15)Nontraditional hoursThe term nontraditional hours means—
 (A)the hours before 9 a.m. and after 4 p.m.; and (B)any hours during weekends, breaks during the academic year, and holidays.
 (16)On-campusThe term on-campus, when used with respect to a childcare center, means a childcare center that is located on the campus of a community college or minority-serving institution.
 (17)SecretaryThe term Secretary means the Secretary of Education. (18)Service areaThe term service area, when used with respect to an eligible entity, means the area served by the eligible entity.
 (19)StateThe term State has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
 103.Authorization of appropriationsThere is authorized to be appropriated to carry out this title a total of $9,000,000,000 for fiscal years 2021 through 2025.
			AGeneral provisions
				111.Program authorized
 (a)In generalFrom amounts made available under section 103, the Secretary shall award to eligible entities—
 (1)planning grants under section 122; (2)access grants under section 123, which will provide free high-quality child care for as many as 500,000 infants and toddlers who have a community college or minority-serving institution student parent, helping to reduce barriers that impact the ability of community college or minority-serving institution student parents attending community college or a minority-serving institution to graduate, and reducing their postgraduation debt;
 (3)impact grants under section 124, which will expand the supply and quality of child care in the community by providing training, mentorship, technical support, and expansion funding to new and existing child care providers in the service area of the eligible entity; and
 (4)pipeline grants under section 125, which will fund eligible entities to—
 (A)launch and expand early childhood educator preparation programs; and (B)form strategic partnerships with regional institutions to expand, diversify, and strengthen the workforce pipeline for infant and toddler care providers.
 (b)AdministrationIn administering this title, the Secretary shall—
 (1)consult with the Secretary of Health and Human Services with respect to all grants carried out under this Act; and
 (2)consult with the Administrator of the Small Business Administration with respect to impact grants carried out under section 124.
						112.Application; selection criteria
					(a)Application
 (1)In generalAn eligible entity desiring a grant under subtitle B shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (2)ContentsAn application submitted under paragraph (1) shall include— (A)a landscape review on the need for infant and toddler child care within the current and prospective student populations of the eligible entity and in the broader service area of the eligible entity, with an emphasis on community college or minority-serving institution student parents in communities of color and low-income parents;
 (B)a landscape review of the infant and toddler care workforce within the service area of the eligible entity;
 (C)a high-level vision (which, in the case of an eligible entity desiring a planning grant under section 122, will be clarified and adjusted through the needs assessment and activities carried out under the grant) for how to leverage 1 or more access, impact, or pipeline grants under subtitle B to enhance access and quality in the infant and toddler child care landscape of the service area of the eligible entity;
 (D)a description of how the eligible entity will advance child development (including social and emotional development), family engagement, and culturally responsive and linguistically responsive pedagogy for infant and toddler child care within its child care center or early childhood education programs (as applicable), through professional development, required coursework, or targeted outreach and enrollment;
 (E)an assurance that the eligible entity will submit annual reports that document how funds were allocated and the impact of the grant;
 (F)a commitment that wages for child care staff at each on-campus child care center of a participating community college or minority-serving institution during the grant period shall be—
 (i)comparable to wages for elementary educators with similar credentials and experience in the State; and
 (ii)at a minimum, at a rate that is enough to provide a living wage for all child care staff; and (G)in the case of an impact, access, or pipeline grant under subtitle B, an assurance that the eligible entity will continue to convene and consult an infant and toddler care committee described in section 122(a)(1).
							(b)Selection criteria
 (1)In generalThe Secretary shall award grants under subtitle B on a competitive basis, in accordance with the priorities described in paragraph (2), and in a manner that supports eligible entities that—
 (A)enroll a high percentage of students who are eligible for a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) and who have children under age 3;
 (B)are located within or in the immediate vicinity of an infant and toddler child care desert; or
 (C)have a clear and compelling plan for—
 (i)in the case of a planning grant under section 122, carrying out the activities of the planning grant;
 (ii)in the case of an access grant under section 123, expanding access to free infant and toddler child care for community college or minority-serving institution student parents;
 (iii)in the case of an impact grant under section 124, expanding the supply and quality of child care in the community by providing training, mentorship, technical support, and startup funding, in collaboration with existing child care agencies and organizations; or
 (iv)in the case of a pipeline grant under section 125, growing and strengthening the workforce pipeline of highly effective infant and toddler child care providers, especially such providers serving infant and toddler child care deserts, by expanding early childhood education programs or upgrading an on-campus child care center into a lab school.
 (2)Priorities in awarding grantsIn awarding grants under subtitle B, the Secretary shall, to the extent practicable based on the strength of the applications and the availability of appropriations—
 (A)first, ensure that not less than 80 percent of the funds appropriated for grants under subtitle B are awarded to eligible entities that are eligible institutions, as defined in section 312(b) of the Higher Education Act of 1965 (20 U.S.C. 1058(b));
 (B)second, ensure that not less than 1 eligible entity in each State is awarded a grant; and
 (C)third, provide special consideration to applications described in paragraph (3). (3)Additional consideration and fundingIn awarding grants under subtitle B and subject to paragraph (2), the Secretary shall provide special consideration, and may provide additional funding as needed, including funding to exceed the limits described in section 113(a), for—
 (A)applications for access grants under section 123 that will provide— (i)infant and toddler child care for children of all ages between birth and age 3;
 (ii)infant and toddler child care available during nontraditional hours; (iii)infant and toddler child care that has the supports and staffing needed for children who are dual language learners;
 (iv)infant and toddler child care that has the supports and staffing needed for children in need of trauma-informed care and infants and toddlers with disabilities, which may include providing training for infant and toddler child care staff to support the needs of infants and toddlers with disabilities or coordinating with service providers to deliver services under section 619 or part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419; 1431 et seq.); and
 (v)child care and aftercare for children age 3 and older, especially for children that age out of the infant and toddler child care program supported under this title, and for siblings of children enrolled in campus-sponsored infant and toddler care; and
 (B)applications for pipeline grants under section 125 that propose to— (i)develop and teach courses on culturally responsive and linguistically responsive teaching in early childhood education; and
 (ii)develop and teach courses on supporting infants and toddlers with disabilities who are under age 3.
 (c)Prerequisites for access, impact, and pipeline grantsAn eligible entity shall receive and timely complete all requirements of a planning grant under section 122 before receiving an access, impact, or pipeline grant under section 123, 124, or 125.
					113.Amount, duration, and administration of grants
 (a)Amount of grantsEach grant awarded under subtitle B to an eligible entity shall be in an amount of—
 (1)in the case of a grant awarded to an individual community college or minority-serving institution, not more than $20,000,000; and
 (2)in the case of a grant to a consortium of community colleges or minority-serving institutions, not more than $220,000,000.
 (b)Duration of grantsA grant awarded under subtitle B shall be for a period of 4 years, except that a planning grant awarded under section 122 shall be for a period of 1 year.
					(c)Number of grants
 (1)Planning grantsNo eligible entity shall receive more than 1 planning grant under section 122.
 (2)Impact, access, and pipeline grantsAn eligible entity may receive multiple grants under sections 123, 124, and 125, including 2 or more grants under different sections for the same grant period or for overlapping grant periods.
 (d)Annual grant competitionsThe Secretary shall conduct annual grant competitions for the grants under subtitle B.
 (e)Rule of constructionNothing in this title shall be construed to limit any program or grant established under any other Federal law, including the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), or the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.).
					BPlanning and implementation grants
 121.Grants authorizedFrom amounts made available under section 103, the Secretary shall award to eligible entities—
 (1)planning grants under section 122, to enable the eligible entities to assess the infant and toddler care needs of current and prospective community college or minority-serving institution student parents and the surrounding community and develop a detailed proposal to address such needs;
 (2)access grants under section 123, which will provide free high-quality child care for up to 500,000 children under the age of 3 of community college or minority-serving institution student parents, helping to reduce barriers that impact the ability of community college or minority-serving institution student parents to graduate, and reducing their postgraduation debt;
 (3)impact grants under section 124, which will expand the supply and quality of child care in the community by providing training, mentorship, technical support, and expansion funding to new and existing child care providers in the service area of the eligible entities; and
 (4)pipeline grants under section 125, which will fund eligible entities to— (A)launch and expand early childhood educator preparation programs; and
 (B)form strategic partnerships with regional institutions to expand, diversify, and strengthen the workforce pipeline for infant and toddler child care providers.
						122.Planning grants
 (a)Use of fundsAn eligible entity receiving a grant under this section shall use grant funds to—
 (1)establish an infant and toddler child care committee that is reflective and inclusive of the community being served and composed of members who are—
 (A)student parents at the participating community college or minority-serving institution; (B)faculty of any participating community college or minority-serving institution;
 (C)representatives of a local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) serving the service area of the eligible entity;
 (D)where applicable, a local public charter school provider;
 (E)representatives of a local child care resource and referral agency; and
 (F)infant and toddler child care professionals (such as representatives from a local Head Start or Early Head Start program, home-based infant and toddler child care providers, and child care providers with expertise working with infants or toddlers with disabilities);
 (2)conduct an infant and toddler child care needs assessment of current and prospective community college or minority-serving institution student parents, the infant and toddler child care workforce, and the service area of the eligible entity, that includes information on the level of need for—
 (A)infant and toddler child care during nontraditional hours; (B)3-year-old child care, toddler care, and infant care;
 (C)care for infants and toddlers with disabilities; (D)care for children from households that speak a language other than English; and
 (E)child care in specific communities, especially infant and toddler child care deserts; (3)begin research, outreach, and planning for expanding access to free infant and toddler child care for community college or minority-serving institution student parents, which may include drafting a delivery agreement with infant and toddler child care providers in the community to provide infant and toddler child care to community college or minority-serving institution student parents; and
 (4)develop a detailed proposal, with a focus on the needs of parents of children under age 3, to address those needs, which may include applying for an impact, access, or pipeline grant under section 123, 124, or 125.
 (b)Reporting requirementsNot later than 30 days after the end of a grant period under this section, the eligible entity that received the grant shall prepare and submit a report to the Secretary that includes—
 (1)the results of the needs assessment conducted under subsection (a)(2); (2)the detailed proposal developed under subsection (a)(4); and
 (3)in the case of an eligible entity that desires an impact, access, or pipeline grant under section 123, 124, or 125, an application for the grant.
						123.Access grants providing infant and toddler child care for community college or minority-serving
			 institution student parents
 (a)Use of grantsAn eligible entity receiving a grant under this section shall use grant funds to expand access to free infant and toddler child care for community college or minority-serving institution student parents by carrying out 1 or more of the following:
 (1)Paying the infant and toddler child care costs of community college or minority-serving institution student parents at an on-campus child care center, State licensed off-campus child care center, or State licensed or registered home-based child care provider.
 (2)(A)Operating an on-campus child care center that provides infant and toddler child care; or (B)contracting with a child care provider that is operating 1 or more child care centers (as of the date of the contract) to operate an on-campus child care center that provides infant and toddler child care.
 (3)Coordinating with local child care resource and referral agencies for services such as helping community college or minority-serving institution student parents find infant and toddler child care.
 (4)Expanding the resources for existing on-campus child care centers, as of the date of the application for the grant, by—
 (A)expanding the space of the center for infant and toddler child care;
 (B)purchasing equipment to be used for infant and toddler child care; or (C)hiring staff to accommodate additional children under the age of 3.
 (5)Lengthening the hours of an existing on-campus infant and toddler child care center or keeping the on-campus infant and toddler child care center open during breaks (including summer).
 (6)Establishing capacity for drop-in infant and toddler child care or flex infant and toddler child care for the children of community college or minority-serving institution student parents.
 (7)Renovating campus facilities to allow for the operation of an on-campus child care center that—
 (A)satisfies the standards that apply to alterations or (as applicable) new construction under title II or III of the Americans with Disabilities Act of 1990 (42 U.S.C. 12131 et seq., 12181 et seq.), as the case may be; and
 (B)(i)meets a high-quality standard, according to a State quality rating and improvement system or the standards applicable to an Early Head Start program under the Head Start Act (42 U.S.C. 9831 et seq.); or
 (ii)is accredited through the National Association for the Education of Young Children or another organization of similar expertise, as determined by the Secretary.
 (b)Requirements of on-Campus child care centersIn order for an on-campus child care center of a community college or minority-serving institution participating in an eligible entity to be supported with funds from a grant under this section, the on-campus child care center shall meet the following requirements:
 (1)The child care center shall be licensed by the State and shall meet a high-quality standard described in subsection (a)(7)(B)(i) or be accredited in accordance with subsection (a)(7)(B)(ii).
 (2)Children of community college or minority-serving institution student parents shall receive priority enrollment in the child care center, with priority going first to low-income community college or minority-serving institution student parents, although dependents of faculty and staff of the community college or minority-serving institution and community members may be enrolled once the enrollment needs of all requesting community college or minority-serving institution student parents are fulfilled.
 (3)The child care center shall provide infant and toddler child care to children of community college or minority-serving institution student parents, without regard as to whether the parent is a full-time or part-time student.
 (4)Not less than 85 percent of the community college or minority-serving institution student parents using the on-campus child care center for infant and toddler child care shall be eligible to receive Federal Pell Grants under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a), except that the Secretary may grant a waiver from this requirement if the Secretary determines necessary.
 (5)The child care center shall provide drop-in infant and toddler child care for community college and minority-serving institution student parents and may not impose minimum enrollment requirements for children of community college or minority-serving institution student parents. The Secretary shall promulgate regulations that specify the percentage of infant and toddler child care slots that must be reserved for drop-in infant and toddler child care under this paragraph.
 (6)The child care center— (A)shall provide infant and toddler child care for children under the age of 3 (as of the first day of the academic year of the community college or minority-serving institution supporting the child care center) of community college and minority-serving institution student parents for free;
 (B)may charge faculty and staff of the community college or minority institution and community members fees, using a sliding scale based on family income, to enroll their children in the child care center; and
 (C)shall comply with the suspension and expulsion performance standard for Head Start programs under section 1302.17 of title 45, Code of Federal Regulations, or any successor standard.
 (7)(A)The child care center shall maintain a continuity of care for the children of parents who—
 (i)were community college or minority-serving institution student parents during any reasonable or unavoidable break in the parents' enrollment; or
 (ii)transferred from a community college to a 4-year minority-serving institution during the student's enrollment at the 4-year institution.
 (B)The child care center may charge a parent described in subparagraph (A) a fee for the child care services provided during the period when the parent is not enrolled in the community college or minority-serving institution, using a sliding scale based on family income during this period, as long as the fee does not exceed 7 percent of the family's income.
 (8)The child care center shall pay its child care staff a wage that— (A)is comparable to wages for elementary educators with similar credentials and experience in the State; and
 (B)at a minimum, provides a living wage for all child care staff of the child care center; and (9)The child care center, if not a child care provider covered by subsection (c) of section 658H of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858f), shall comply with that section in the same manner and to the same extent as such a child care provider, with respect to background checks for child care staff members (including prospective child care staff members) for the center.
						(c)Consultation and reports
 (1)ConsultationAn eligible entity receiving a grant under this section shall, for each year of the grant, consult with an infant and toddler child care committee described in section 122(a)(2) regarding the results of the grant and the contents of the annual report submitted to the Secretary.
 (2)ReportsAn eligible entity receiving a grant under this section shall, for each year of the grant, prepare and submit a report to the Secretary that includes—
 (A)the number of community college or minority-serving institution student parents that received access to State licensed or registered child care because of the grant, in the aggregate and disaggregated by age, gender, race and ethnicity, family income, disability status, and full-time or part-time enrollment status in the community college or minority-serving institution;
 (B)the number of children under age 3 enrolled in each on-campus child care center supported under the grant, disaggregated by age, gender, disability status, marital status of parents, and race and ethnicity;
 (C)for each on-campus child care center supported under the grant, the number of suspensions of children enrolled in the child care center, in the aggregate and disaggregated by race and ethnicity, gender, and disability status;
 (D)the demographics, including race, ethnicity, and gender of the staff and leadership of all child care centers supported under the grant;
 (E)the most frequent times of the day and days of the week, and the average number of hours per week, that on-campus child care centers were used by community college or minority-serving institution student parents, and the child care hours per week provided to community college or minority-serving institution student parents, disaggregated by child care provided at nontraditional hours and traditional daytime, weekday child care;
 (F)semester-to-semester persistence and fall-to-fall persistence rates of community college or minority-serving institution student parents with children enrolled in infant and toddler child care sponsored by the community college or minority-serving institution, compared to the persistence rate of community college or minority-serving institution student parents with children under 3 who are not enrolled in community college or minority-serving institution sponsored child care—
 (i)collected in accordance with regulations promulgated by the Secretary; and (ii)in the aggregate and disaggregated as described in subparagraph (A) and by the age of the children of the community college or minority-serving institution students;
 (G)the degree or certificate completion rate of community college minority-serving institution student parents with children enrolled in child care that is sponsored by the community college or minority-serving institution and is not infant and toddler child care, in the aggregate and disaggregated as described in such subparagraph and by the age of the children of the community college or minority-serving institution student parents; and
 (H)if grant funds are used to renovate campus facilities under subsection (a)(7), proof of the on-campus child care center's compliance with the standards that apply to alterations or (as applicable) new construction under title II or III of the Americans with Disabilities Act of 1990 (42 U.S.C. 12131 et seq., 12181 et seq.), as the case may be.
 (3)Cross-tabulationIn each report submitted by an eligible entity under paragraph (2), the eligible entity shall also provide the information described in subparagraphs (A), (B), (C), and (F)(ii) of such paragraph cross-tabulated by, at a minimum, gender, disability status, and each major racial and ethnic group, which shall be presented in a manner that—
 (A)is first anonymized and does not reveal personally identifiable information about an individual community college or minority-serving institution student parent or child enrolled in the child care center;
 (B)does not include a number of individuals in any subgroup of community college or minority-serving institution student parents or children enrolled in the child care center that is insufficient to yield statistically reliable information or that would reveal personally identifiable information about an individual; and
 (C)is consistent with the requirements of section 444 of the General Education Provisions Act (20 U.S.C. 1232g, commonly known as the Family Educational Rights and Privacy Act of 1974).
 (d)DefinitionIn subsection (b)(9), the term child care staff member means an individual— (1)who is employed by a child care center covered by subsection (b) for compensation; or
 (2)whose activities involve the care or supervision of children for, or unsupervised access to children who are cared for or supervised by, such a child care center.
						124.Impact grants
 (a)Use of fundsGrants awarded under this section shall be used by eligible entities to expand the supply and quality of child care in the community by providing training, mentorship, technical support, and startup funding, in collaboration with existing (as of the date of application for the grant) child care agencies and organizations, through carrying out 1 or more of the following activities:
 (1)Contracting with local child care resource and referral organizations to support onsite technical assistance for child care providers, and training, mentorships, and business technical assistance related to existing (as of the date of the grant) or new start-up child care programs.
 (2)Contracting with local child care resource and referral organizations to provide staffed family child care networks, such as a hub that supports a group of home-based care providers to promote high-quality care.
 (3)Establishing a network of child care providers in the community, or partnering with an existing, as of the date of application, provider or network (such as an Early Head Start program operating in the community) to facilitate provider access to training, coaching, mentorship, licensure, technical support, and expansion funding.
 (4)Developing content for training for community child care providers (including home-based providers and unlicensed providers) on strong child care business practices and other supports and training the providers may require.
 (5)Compensating qualified individuals to deliver training for community members on providing high-quality child care.
 (6)Awarding microenterprise grants for State licensed, qualified early childhood education professionals, State licensed child care centers, and State licensed or registered home-based child care providers to open a child care program that provides infant and toddler child care , or to expand infant and toddler child care (including expanding access to serve infants or toddlers with disabilities) at a child care program in areas with low access to affordable, quality infant and toddler child care.
 (7)Developing and communicating clear pathways for community child care providers and current and prospective students of infant and toddler child care education, particularly individuals with low incomes and from historically underrepresented groups, to take advantage of professional development, certificate, and associate degree offerings, for the purpose of advancing their skills and careers.
 (8)Prioritizing child care programs, pathways, and resources in communities of color and low-income communities.
 (9)Developing and delivering child care professional development and courses in languages other than English.
 (b)Rule regarding professional developmentIf an eligible entity elects to use grant funds under this section for professional development, the eligible entity shall ensure that—
 (1)a portion of the professional development is open, available, and easily accessible to unlicensed child care providers and a portion of the professional development is available to State licensed or registered child care providers; and
 (2)not more than 30 percent of the funds provided through the grant under this section are allocated toward professional development.
						(c)Consultation and reports
 (1)ConsultationAn eligible entity receiving a grant under this section shall, for each year of the grant, consult with an infant and toddler child care committee described in section 122(a)(2) and the lead agency for the applicable State designated under section 658D of the Child Care Development and Block Grant Act of 1990 (42 U.S.C. 9858b) regarding the results of the grant and the contents of the annual report submitted to the Secretary.
 (2)ReportsAn eligible entity receiving a grant under this section shall, for each year of the grant, prepare and submit a report to the Secretary that includes—
 (A)the number of child care providers that attended child care professional development sessions coordinated by the eligible entity under the grant, and the type of training received;
 (B)(i)the number of child care providers fluent in a language other than English that received professional development through the grant, including the number of such child care providers reached through the development and delivery of coursework in languages other than English; and
 (ii)the number of such child care providers that received professional development through the grant and graduated with an infant toddler credential, a child development associate credential, or associate degree related to early childhood development;
 (C)the number of community colleges or minority-serving institutions that joined or established networks of child care providers;
 (D)the number of State licensed child care spots created for children under 3 as a result of the training or microenterprise grants provided, in the aggregate and disaggregated by location in an infant and toddler child care desert, location in a community of color, and, for recipients of microenterprise grants under subsection (a)(6), race, ethnicity, and gender of recipient;
 (E)the number of participants in mentorship programs supported under the grant, in the aggregate and disaggregated by race, ethnicity, and gender; and
 (F)the number of community child care providers receiving technical support from the on-campus child care center or network or the child care resource and referral agency under the grant.
 (3)Cross-tabulationIn each report submitted by an eligible entity under paragraph (2), the eligible entity shall also provide the information described in paragraph (2)(E) cross-tabulated by, at a minimum, gender and each major racial and ethnic group, which shall be presented in a manner that—
 (A)is first anonymized and does not reveal personally identifiable information about an individual participant in a mentorship program;
 (B)does not include a number of individuals in any subgroup of mentorship program participants that is insufficient to yield statistically reliable information or that would reveal personally identifiable information about an individual; and
 (C)is consistent with the requirements of section 444 of the General Education Provisions Act (20 U.S.C. 1232g, commonly known as the Family Educational Rights and Privacy Act of 1974).
							125.Pipeline grants
 (a)Use of fundsGrants awarded under this section shall be used by eligible entities to grow and strengthen the workforce pipeline of highly effective infant and toddler child care providers, especially such providers serving infant and toddler child care deserts, through carrying out 1 or more of the following activities:
 (1)Establishing— (A)an associate degree program that includes not less than 2 courses specifically on infants and toddlers; or
 (B)a stackable child development associate credential, infant toddler credential, or early childhood education certificate, that can be incorporated into a higher-level credential or certificate.
 (2)Hiring faculty to adopt and teach previously developed competency-based high-quality infant-toddler courses, or to develop and teach infant-toddler courses, which may include courses required for an infant or toddler care certificate, such as courses on child growth and development, the physical and nutritional needs of children, communicating with families, language development, child mental health, supporting infants and toddlers with disabilities, and effective interactions with children.
 (3)Developing and executing a plan for increased coordination between an early childhood educator preparation program of a participating community college or minority-serving institution and an on-campus child care center of the community college or minority-serving institution, to enhance the quality of both the child care and the early childhood educator preparation program.
 (4)Creating or enhancing a partnership between a participating community college and a 4-year degree-granting institution, to support and coordinate associate degree programs or provide for articulation agreements in early childhood education with related baccalaureate degree programs.
 (5)Upgrading an on-campus child care center into a child care lab school for the purpose of facilitating early childhood educator preparation program practicum work, which may include installing one-way observation windows or live-feed cameras.
 (6)Awarding microgrants to students in early childhood educator preparation programs for tuition, books, transportation, permitting or licensing fees, apprenticeships, and time spent doing practicum work.
 (7)Developing and teaching courses on culturally responsive teaching in early childhood education. (8)Forming partnerships with local public high schools to establish early childhood education career and technical education programs, including programs that lead to a degree or credential or provide opportunities for students to enter the community college or minority-serving institution with postsecondary credits that can be counted towards an early childhood education certificate, credential, or degree.
						(b)Consultation and reports
 (1)ConsultationAn eligible entity receiving a grant under this section shall, for each year of the grant, consult with an infant and toddler child care committee described in section 122(a)(2) regarding the results of the grant and the contents of the annual report submitted to the Secretary.
 (2)Reporting requirementsAn eligible entity receiving a grant under this section shall, for each year of the grant, prepare and submit a report to the Secretary that includes—
 (A)the number of students that enrolled in early childhood educator preparation programs due to the support provided by the grant, in the aggregate and disaggregated by credential or degree type of the program and by age, gender, race or ethnic group, ability to speak a second language, family income level, disability status, and full-time or part-time student status;
 (B)the amount of funds allocated to early childhood educator preparation program students through microgrants under this section, in the aggregate and disaggregated by usage of funds and by demographics of the students receiving the microgrants, including age, gender, race or ethnic group, second language ability, parent status, family income level, disability status, and full-time or part-time student status;
 (C)the persistence, retention, and completion rates of students receiving the microgrants, as compared to such rates for students not receiving the microgrants;
 (D)the number of students dual-enrolled in high school and a community college or minority-serving institution early childhood educator preparation program;
 (E)the number of students that completed degrees, certificates, or credentials in dual-enrollment programs, in the aggregate and disaggregated by degree, certificate, and credential type; and
 (F)the details of any partnerships or articulation agreements established with local public high schools or local 4-year degree-granting institutions of higher education.
 (3)Cross-tabulationIn each report submitted by an eligible entity under paragraph (2), the eligible entity shall also provide the information described in subparagraphs (A) and (B) of such paragraph cross-tabulated by, at a minimum, gender, each major racial and ethnic group, and disability status, which shall be presented in a manner that—
 (A)is first anonymized and does not reveal personally identifiable information about an individual student;
 (B)does not include a number of individuals in any subgroup of students that is insufficient to yield statistically reliable information or that would reveal personally identifiable information about an individual; and
 (C)is consistent with the requirements of section 444 of the General Education Provisions Act (20 U.S.C. 1232g, commonly known as the Family Educational Rights and Privacy Act of 1974).
 126.Evaluation criteria for grantsFor each year of the grant program under this title, the Secretary shall evaluate the effectiveness of grants under chapter 1. Each evaluation shall include the following criteria:
 (1)For access grants awarded under section 123— (A)the number of community college or minority-serving institution student parents that received access to licensed or registered infant and toddler child care due to the grant, in the aggregate and disaggregated by age, gender, race or ethnic group, family income level, disability status, marital status, and full-time or part-time student status;
 (B)the most frequent times, and the average number of hours per week, that on-campus child care centers were used by community college or minority-serving institution student parents;
 (C)semester-to-semester persistence and fall-to-fall persistence rates of community college or minority-serving institution student parents with children enrolled in infant or toddler child care sponsored by the community college or minority-serving institution, compared to such rate for students with children not enrolled in the community college or minority-serving institution child care program, in the aggregate and disaggregated by the categories described in subparagraph (A); and
 (D)degree and certificate completion rate of community college or minority-serving institution student parents with children enrolled in child care sponsored by the community college or minority-serving institution, compared to such rate for students with children not enrolled in such a sponsored child care program, in the aggregate and disaggregated by the categories described in subparagraph (A).
 (2)For impact grants awarded under section 124— (A)the number of attendees for the child care professional development sessions coordinated by the eligible entity under the grants;
 (B)the number of community colleges or minority-serving institutions that joined or established networks of child care providers as a result of the grants;
 (C)the number of State licensed child care spots created for children under 3 in infant and toddler child care deserts and communities of color that were established as a result of microenterprise grants supported under section 124(a)(6); and
 (D)the number of child care providers fluent in a language other than English that received professional development under the grants.
 (3)For pipeline grants under section 125— (A)the number of early childhood educator preparation programs that were established with funding under the grants;
 (B)the number of existing early childhood educator preparation programs that expanded course, certificate, or degree offerings as a result of funding under the grants;
 (C)the number of students that enrolled in early childhood educator preparation programs because of funding provided under the grants, in the aggregate and disaggregated by—
 (i)type of degree or credential; and (ii)student age, gender, race or ethnic group, second language ability, family income level, disability status, and status as enrolled full- or part-time;
 (D)the amount of funds allocated to early childhood educator preparation program students through microgrants supported under section 125(a)(6), in the aggregate and disaggregated by—
 (i)category of usage of funds; and (ii)the categories described in subparagraph (C)(ii);
 (E)persistence, retention, and completion rates of students receiving such microgrants, as compared to students not receiving microgrants;
 (F)the number of new early childhood educator preparation program partnerships formed between community colleges or minority-serving institutions and area high schools as a result of the grants;
 (G)the number of students dual-enrolled in high school and community college early childhood educator preparation programs as a result of the grants; and
 (H)the number of students that completed a degree or credential in a dual-enrollment program as a result of the grants, in the aggregate and disaggregated by degree or credential.
 127.Report to CongressThe Secretary shall prepare and submit to Congress an annual report on the grant program under this title that includes—
 (1)the results from the most recent evaluation under section 126; and (2)information regarding the progress made by the grants based on the most recent reports submitted under sections 122(b), 123(c), 124(c), and 125(b).
					128.Nondiscrimination in programs and activities
 (a)NondiscriminationNo person in the United States shall, on the basis of actual or perceived race, color, religion, national origin, sex (which includes sexual orientation, gender identity, pregnancy, childbirth, medical conditions related to pregnancy or childbirth, or sex stereotypes), or disability, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any program or activity funded, in whole or in part, with funds made available under this title or with amounts appropriated for grants, contracts, or certificates similar to a child care certificate as defined in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n), administered with such funds.
 (b)EnforcementSubsection (a) shall be enforced in the same manner and by the same means, as if such subsection was incorporated in title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), and as if a violation of subsection (a) was treated as if it was a violation of section 601 of such Act (42 U.S.C. 2000d).
 (c)Rule of constructionNothing in this section shall be construed to alter or change any provisions of section 658N of the Child Care and Development Block Grant of 1990 (42 U.S.C. 9858l).
					IIChild Care and Development Block Grant Program
			201.Eligibility
 (a)In generalSection 658P(4)(C)(i) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n(4)(C)(i)) is amended by striking job training or educational program and inserting job training or educational program (which may be a program of study at an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)), a program of secondary education, or a program of study leading to the recognized equivalent of a secondary school diploma).
 (b)Plan requirementsSection 658E(c)(2) of such Act (42 U.S.C. 9858c(c)(2)) is amended by adding at the end the following:
					
 (W)Eligibility standardsThe plan shall contain an assurance that the State will not use any requirement for the eligibility of a child under this subchapter that is more restrictive than the requirements of (including regulations issued under) this subchapter, such as a family income standard, or a work, training, or education standard, that is more restrictive than the standards specified in section 658P(4)..
 202.Conforming amendmentsSection 658H(c) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858f(c)) is amended—
 (1)in paragraph (1), in the matter preceding subparagraph (A), by inserting or a child care center covered by section 123(b) of the Preparing and Resourcing Our Student Parents and Early Childhood Teachers Act before if such; and (2)in paragraph (2), by inserting , including a child care center covered by section 123(b) of the Preparing and Resourcing Our Student Parents and Early Childhood Teachers Act, before shall be ineligible.
 203.Increased Federal matching payments for child careSection 418(a)(2)(C) of the Social Security Act (42 U.S.C. 618(a)(2)(C)) is amended to read as follows:
				
 (C)Federal matching of state expendituresThe Secretary shall pay to each eligible State for a fiscal year an amount equal to the lesser of— (i)the State's allotment under subparagraph (B); or
 (ii)the sum of— (I)in the case of a State that provides payments for child care assistance for infants and toddlers (within the meaning of section 658G of the Child Care and Development Block Grant Act of 1990) at not less than 75 percent of the market rates, based on the most recent market rate survey conducted under section 658E(c)(4)(B), taking into account the geographic area, type of child care, and age of the child, 90 percent of the State's expenditures for such assistance; and
 (II)the amount equal to the Federal medical assistance percentage that applies to the State for the fiscal year under section 1905(b) (without regard to any adjustments to such percentage applicable under that section or any other provision of law) of so much of the State's expenditures for child care in that fiscal year for children other than infants and toddlers..
			IIIOutreach regarding the dependent care allowance for Federal student aid 
 301.Sharing dependent care allowance information for Federal student aidSection 132(h)(4) of the Higher Education Act of 1965 (20 U.S.C. 1015a(h)(4)) is amended— (1)in the paragraph heading, by inserting and information after Disclaimer;
 (2)in subparagraph (B), by striking and after the semicolon; (3)in subparagraph (C), by striking the period and inserting ; and; and
 (4)by adding at the end the following:  (D)explaining—
 (i)that a student with a dependent may be eligible to include a dependent care allowance described in section 471(a)(8) in the student's cost of attendance;
 (ii)the effect that a dependent care allowance may have on the amount of financial aid available to the student from the institution; and
 (iii)how to apply for the dependent care allowance..